Name: 85/316/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 19 June 1985 appointing judges and advocates-general to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 1985-06-26

 Avis juridique important|41985D031685/316/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 19 June 1985 appointing judges and advocates-general to the Court of Justice Official Journal L 166 , 26/06/1985 P. 0025 - 0025*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 19 June 1985 appointing judges and advocates-general to the Court of Justice (85/316/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the terms of office of Mr Ole Due, Mr RenÃ © Joliet, Mr Constantinos Kakouris, Mr Thomas Francis O'Higgins and Mr Pierre Pescatore, Judges of the Court of Justice, together with those of Mr Carl Otto Lenz, Sir Gordon Slynn and Mr Pieter Verloren van Themaat, Advocates-General of the Court of Justice, expire on 6 October 1985; Whereas certain appointments for the period beginning on 7 October 1985 should be made forthwith, HAVE DECIDED AS FOLLOWS: Sole Article 1. The following are hereby appointed Judges of the Court of Justice for the period 7 October 1985 to 6 October 1991 inclusive: Mr Ole Due Mr RenÃ © Joliet Me Constantinos Kakouris Me Thomas Francis O'Higgins 2. The following are hereby appointed Advocates-General of the Court of Justice for the period 7 October 1985 to 6 October 1991 inclusive: Mr Carl Otto Lenz Sir Gordon Slynn Done at Luxembourg, 19 June 1985. The President G. ANDREOTTI